DETAILED ACTION
	The following action is in response to application 17/509,858 filed on October 25, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in Fig. 7A, step S140 should be a greater than or equal symbol (instead of just the greater than symbol; see claim 10 and lines 1-2 of page 20 of the specification) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  on the last two lines of claim 1, applicant claims “and output power of the engine and the engine output power.”  These are redundant limitations.  It is suggested applicant remove “and the engine output power”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris ‘168 (from IDS) in view of Zhou ‘385 and in further view of Ortmann ‘298.  With regard to claim 1, Morris teaches a device for controlling driving of an electric four-wheel drive vehicle at the time of shift, comprising: a first wheel powertrain including an engine 16, a first wheel motor 40, and a transmission 18 configured to shift powers of the engine and the first wheel motor and to output the shifted powers to front wheels; a second wheel powertrain including a second wheel motor (14; Col. 3) to output power to second wheels; and a controller configured to, when shift of the transmission starts (step 96) during traveling through driving of the engine, command the second wheel motor to output a portion of driver demand power corresponding to power capable of being output by the second wheel motor and to command the first wheel motor to output power obtained by subtracting the output power commanded to the second wheel motor and output power of the engine from the driver demand power (step 100).  Morris lacks the specific teaching wherein the first wheel powertrain is a front wheel powertrain and the second wheel powertrain is a rear wheel powertrain.  Zhou teaches a similar device comprising: a front wheel powertrain including an engine 104, a front wheel motor 136, and a transmission 116 configured to shift powers of the engine and the front wheel motor and to output the shifted powers to front wheels; a rear wheel powertrain including a rear wheel motor 176 to output power to rear wheels, wherein the front and rear axles can be interchangeable (paragraph 21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Morris to employ a front wheel powertrain as the first wheel powertrain and a rear wheel powertrain as the second wheel powertrain in view of Zhou in order to improve traction during primary axle driving.  Morris also lacks the specific teaching  of a decelerator configured to decelerator power of the rear wheel motor to the rear wheels.  Ortmann teaches a similar device comprising decelerators EMB to reduce the output power from a motor 22 to wheels 24. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Morris to employ a decelerator configured to decelerator power of the rear wheel motor to the rear wheels in further view of Ortmann in order to increase traction and vehicle speed control.  With regard to claim 9, Morris teaches the device wherein, when shift of the transmission starts (step 96) during traveling using only the power of the front wheel motor (Col. 4, lines 46-48), the controller is configured to command the rear wheel motor to output the portion of the driver demand power corresponding to the power capable of being output by the rear wheel motor and command the front wheel motor to output power obtained by subtracting the rear wheel motor output power from the driver demand power (step 100).  With regard to claim 14, Morris teaches a device for controlling driving of electric four-wheel drive vehicle at the time of shift, comprising: a first wheel powertrain including an engine 16 and a transmission 40 configured to shift power of the engine and to output the shifted power to first wheels; a second wheel powertrain including a second wheel motor (14; Col 3) configured to output the power to second wheels; and a controller configured to, when shift of the transmission starts (step 96) during traveling through driving of the engine, command the second wheel motor to output a portion of driver demand power corresponding to power capable of being output by the second wheel motor and to command the engine to output power obtained by subtracting the second wheel motor output power from the driver demand power (step 100).  Morris lacks the specific teaching wherein the first wheel powertrain is a front wheel powertrain and the second wheel powertrain is a rear wheel powertrain.  Zhou teaches a similar device comprising: a front wheel powertrain including an engine 104, a front wheel motor 136, and a transmission 116 configured to shift powers of the engine and the front wheel motor and to output the shifted powers to front wheels; a rear wheel powertrain including a rear wheel motor 176 to output power to rear wheels, wherein the front and rear axles can be interchangeable (paragraph 21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Morris to employ a front wheel powertrain as the first wheel powertrain and a rear wheel powertrain as the second wheel powertrain in view of Zhou in order to improve traction during primary axle driving.  Morris also lacks the specific teaching  of a decelerator configured to decelerator power of the rear wheel motor to the rear wheels.  Ortmann teaches a similar device comprising decelerators EMB to reduce the output power from a motor 22 to wheels 24. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Morris to employ a decelerator configured to decelerator power of the rear wheel motor to the rear wheels in further view of Ortmann in order to increase traction and vehicle speed control.  

Allowable Subject Matter
Claims 2-8, 10-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the device as claimed, and particularly wherein, in response to determining that a sum of maximum power capable of being output by the front wheel motor and maximum power capable of being output by the rear wheel motor is less than the driver demand power, the controller is configured to drive the engine and command the engine to output power determined according to an operating line map, and including the remaining controls of claim 2.  The present invention also particularly includes the device
wherein, in response to determining that the maximum rear wheel motor power is equal to or greater than the driver demand power at the time of shift, the controller is configured to command the rear wheel motor to output the driver demand power, and including the remaining controls of claim 10.  The present invention also particularly includes the device, wherein, in response to determining that a sum of maximum front wheel motor power and maximum rear wheel motor power is equal to or 27Attorney Docket No. 068268-797001US (Patent) greater than the driver demand power and a value obtained by multiplying the maximum rear wheel motor power by operation efficiency of the decelerator is less than a value obtained by multiplying the maximum front wheel motor power by operation efficiency of the transmission, the controller is configured to drive the front wheel motor alone during traveling, and including the remaining controls of claim 13.  The present invention also particularly includes the device, wherein, in response to determining that maximum power capable of being output by the rear wheel motor is equal to or greater than the driver demand power at the time of shift, the controller is configured to command the rear wheel motor to output the driver demand power and stop the engine, and including the remaining controls of claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawashima ‘980 has been cited to show a device comprising an engine 2, front generator 7, transmission 30, rear motor 4, decelerator 11, and based on a shift S214, S216, the torque of the rear motor is controlled S230.
Park ‘962 has been cited to show a device comprising an engine 110, transmission 120, rear motor 130, wherein during a shift, the torque of the engine is decreased as the torque of the rear motor is increased (Fig. 5) based on a requested torque (Fig. 3).
Zhou ‘216 has been cited to show a device comprising an engine 104, front motor 136, transmission 116, rear motor 176, wherein if the maximum torque output from the rear motor is less than a requested torque (step 408), then the engine torque is controlled (step 412).
Shin ‘602 has been cited to show a device comprising an engine 100, front motor 120, transmission 130, rear motor 170, decelerator 180, wherein the output torques of the engine and motors (S109-111) are controlled based on a current gear ratio and previous gear ratio (S108).
Park ‘833 has been cited to show a device comprising an engine 110, front motor 140, transmission 150, rare motor 170, decelerator 162, wherein based on a requested torque S810, the maximum output torque of the rear motor is output S840A, and the remaining power sources are controlled S850.  

FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	


Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



September 26, 2022